           Case 1:21-cv-02438 Document 1 Filed 09/16/21 Page 1 of 9




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA


 NATIONAL STUDENT LEGAL
 DEFENSE NETWORK,
 1015 15th Street Northwest, Suite 600
 Washington, DC 20005

                  Plaintiff,

 v.                                               Case No. 21-cv-2438



 UNITED STATES DEPARTMENT OF
 EDUCATION,
 400 Maryland Avenue Southwest
 Washington, DC 20202

                 Defendant.


                                   COMPLAINT

      1.     Plaintiff National Student Legal Defense Network (“Student Defense”)

brings this action against the United States Department of Education

(“Department”) under the Freedom of Information Act, 5 U.S.C. § 552 (“FOIA”), and

the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, seeking declaratory and

injunctive relief to compel compliance with the requirements of FOIA.

                          JURISDICTION AND VENUE

      2.     This Court has jurisdiction over this action pursuant to 5 U.S.C.

§ 552(a)(4)(B) and 28 U.S.C. §§ 1331, 2201, and 2202.

      3.     Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and

28 U.S.C. § 1391(e).
           Case 1:21-cv-02438 Document 1 Filed 09/16/21 Page 2 of 9




      4.     Because the Department has failed to comply with the applicable time-

limit provisions of FOIA, Student Defense is deemed to have exhausted its

administrative remedies pursuant to 5 U.S.C. § 552(a)(6)(C)(i) and is now entitled to

judicial action enjoining the agency from continuing to withhold agency records and

ordering the production of agency records improperly withheld.

                                      PARTIES

      5.     Plaintiff Student Defense is a nonpartisan, non-profit organization

incorporated in the District of Columbia. Student Defense’s mission is to advance

students’ rights to educational opportunity and ensure that higher education

provides a launching point for economic mobility. To further its mission, Student

Defense gathers information—including through responses to FOIA requests

submitted to government agencies—to inform the public via, inter alia, its website,

social media, press releases and other comments to the media, and regulatory

comments to government agencies.

      6.     Defendant United States Department of Education is a department of

the executive branch of the United States government headquartered in

Washington, D.C., and an agency of the federal government within the meaning of 5

U.S.C. § 552(f)(1). The Department has possession, custody, and control of the

records that Student Defense seeks.

                            STATEMENT OF FACTS

Background




                                         2
              Case 1:21-cv-02438 Document 1 Filed 09/16/21 Page 3 of 9




        7.     On March 27, 2020, Congress passed and former President Trump

signed into law the Coronavirus Aid, Relief, and Economic Security Act (the

“CARES Act”), which directed the Department to stop garnishing wages of certain

federal student loan borrowers in default. CARES Act, Pub. L. No. 116–136, 134

Stat. 281, § 3513(e) (2020).

        8.     Despite the CARES Act, the Department continued to seize wages from

federal student loan borrowers. The Department also failed to refund wages

improperly garnished from tens of thousands of borrowers after the CARES Act

became law.

        9.     On April 30, 2020, Student Defense filed, as counsel, a putative class

action lawsuit challenging the Department’s CARES Act violations. See Barber v.

DeVos, No. 20-cv-1137-CJN (D.D.C).

        10.    On June 22, 2020, the Barber court issued a minute order requiring

the Department to submit status reports every two weeks “apprising the Court of:

(1) the percentage of borrowers whose wages are being garnished; (2) the percentage

of refunds issued; (3) the means the Department is using to contact employers

continuing to garnish wages; (4) how many borrowers do not have a valid address

on file; and (5) a description of the Department's attempts to reach them.”

        11.    According to the Department’s final status report, filed on January 25,

2021:

               As of January 21, 2021, the Department has now issued AWG refunds
               totaling over $186 million to over 381,000 borrowers, representing over
               97% of the wages garnished since March 13, 2020. Refunds for the
               remaining borrowers have been initiated by FSA and are either being



                                            3
            Case 1:21-cv-02438 Document 1 Filed 09/16/21 Page 4 of 9




             actively processed or on hold because the borrowers owed a refund
             have [sic] an invalid address on file. The Department continues to
             refund any payments that are received from employers and to refund
             payments to borrowers once a valid address is received for the
             borrower.

Barber, Dkt. 51 (Defendants’ Status Report) at 2-3.

      12.    The status report further stated that, as of October 30, 2020, the

Department had:

             shut down the post office box where AWG payments were received. […]
             Since the post office box to which the payments are sent has now been
             closed, the Department does not receive the payments or any
             information about the number or identity of the borrowers whose
             wages were garnished or of the employers still garnishing. The
             payments are being automatically returned to the employers by the
             U.S. Postal Service without any involvement by the Department.

Id. at 4. With respect to “payments returned unopened since the closing of the post

office box,” the Department explained that “it is the responsibility of the employers

to return these unauthorized garnishments to their employees.” Id. at 3.

      13.    Barber was voluntarily dismissed on March 16, 2021. Barber, Dkt. 53

(Joint Stip. Of Dismissal).

      14.    On August 17, 2021, in response to a separate FOIA request submitted

by Student Defense, the Department stated that “10,868 borrowers are owed a

refund of a garnishment payment that FSA has not been able to issue because the

borrower's address is known to be invalid.” U.S. Dep’t. of Educ., Final Response to

Student Defense FOIA Request No. 21-02134-F (Aug. 17, 2021); see also Danielle

Douglas-Gabriel, “Thousands of student loan borrowers are still waiting for refunds

of their garnished wages,” Wash. Post (Aug. 19, 2021), available at:




                                          4
            Case 1:21-cv-02438 Document 1 Filed 09/16/21 Page 5 of 9




https://www.washingtonpost.com/education/2021/08/19/wage-garnishment-refunds/.

Student Defense’s FOIA Request

      15.    On July 15, 2021, Student Defense submitted a FOIA request to the

Department (“AWG Request”) seeking records sufficient to show:

             1. All complaints received by the Department, from March 1, 2020 to
                the present, regarding the administrative wage garnishment
                program.

             2. All documents related to the Department’s decision in 2020 to “shut
                down the post office box where AWG payments were received.”
                Barber, Dkt. 51 at 4.

             3. All documents, from November 2020 to the present, referring or
                discussing or relating in any way to the post office box(es) where
                AWG payments were received or were to be received.

             4. All documents referring, discussing, or relating to any continued
                use of administrative wage garnishments by the Department from
                January 2021 to the present, including communications with any
                third parties (including Maximus and ECMC) about wage
                garnishments.

      16.    On July 16, 2021, the Department acknowledged its receipt of the

AWG Request, assigned tracking number 21-02227-F, and stated that it had

“forwarded” the request “to the primary responsible office(s) for action.”

      17.    On August 2, 2021, Student Defense received an interim response

letter from the Department stating that “the Department is currently still

processing your request, however, according to the Program Office; due to the

competing demands of staff’s time working to respond to your request, we will be

unable to respond within 20 working days of having received the request.”




                                           5
            Case 1:21-cv-02438 Document 1 Filed 09/16/21 Page 6 of 9




      18.    On August 3, 2021, the Department granted Student Defense’s request

for a fee waiver.

      19.    Student Defense has not received any further communication from the

Department regarding the AWG Request. As of September 16, 2021, the

Department’s website lists the AWG Request’s status as “In Process.” U.S. Dep’t of

Educ., FOIA Request Status, https://foiaxpress.pal.ed.gov/app/CheckStatus.aspx.

Exhaustion of Administrative Remedies

      20.    As of the date of this complaint, the Department has failed to:

(a) notify Student Defense of any determination regarding the AWG Request,

including the scope of any responsive records the Department intends to produce or

withhold and the reasons for any withholdings; or (b) produce the requested records

or demonstrate that the requested records are lawfully exempt from production.

      21.    Through the Department’s failure to respond to the AWG Request

within the time period required by law, Student Defense has constructively

exhausted its administrative remedies and seeks immediate judicial review.

                                  COUNT I
                      Violation of FOIA, 5 U.S.C. § 552
        Failure to Conduct Adequate Search for Responsive Records

      22.    Student Defense repeats the allegations in the foregoing paragraphs

and incorporates them as though fully set forth herein.

      23.    Student Defense properly requested records within the possession,

custody, and control of the Department.

      24.    The Department is an agency subject to FOIA and must therefore

make reasonable efforts to search for requested records.


                                          6
            Case 1:21-cv-02438 Document 1 Filed 09/16/21 Page 7 of 9




      25.    The Department has failed to promptly review agency records for the

purpose of locating those records that are responsive to the AWG Request.

      26.    The Department’s failure to conduct adequate searches for responsive

records violates FOIA.

      27.    Student Defense is therefore entitled to injunctive and declaratory

relief requiring the Department to promptly make reasonable efforts to search for

records responsive to Student Defense’s FOIA request.

                                COUNT II
                     Violation of FOIA, 5 U.S.C. § 552
         Wrongful Withholding of Non-Exempt Responsive Records

      28.    Student Defense repeats the allegations in the foregoing paragraphs

and incorporates them as though fully set forth herein.

      29.    Through the AWG Request, Student Defense properly requested

records within the possession, custody, and control of the Department.

      30.    The Department is an agency subject to FOIA and must therefore

release in response to a FOIA request any non-exempt records and provide a lawful

reason for withholding any materials.

      31.    The Department is wrongfully withholding non-exempt agency records

requested through the AWG Request by Student Defense by failing to produce non-

exempt records responsive to its FOIA request.

      32.    The Department’s failure to provide all non-exempt responsive records

violates FOIA.

      33.    Student Defense is therefore entitled to declaratory and injunctive

relief requiring the Department to promptly produce all non-exempt records


                                         7
           Case 1:21-cv-02438 Document 1 Filed 09/16/21 Page 8 of 9




responsive to its FOIA request and provide indexes justifying the withholding of

any responsive records withheld under claim of exemption.

                              REQUESTED RELIEF

WHEREFORE, Student Defense respectfully requests the Court to:

      1.     Order the Department to conduct searches reasonably calculated to

uncover all records responsive to the AWG Request;

      2.     Order the Department to produce, within twenty days of the Court’s

order, or by such other date as the Court deems appropriate, any and all non-

exempt records responsive to the AWG Request and indexes justifying the

withholding of any responsive records withheld under claim of exemption;

      3.     Enjoin the Department from continuing to withhold any and all non-

exempt records responsive to the AWG Request;

      4.     Award Student Defense the costs of this proceeding, including

reasonable attorneys’ fees and other litigation costs reasonably incurred in this

action, pursuant to 5 U.S.C. § 552(a)(4)(E); and

      5.     Grant Student Defense such other relief as the Court deems just and

proper.



Dated: September 16, 2021



                                              Respectfully submitted,

                                              /s/ Alexander S. Elson




                                          8
Case 1:21-cv-02438 Document 1 Filed 09/16/21 Page 9 of 9




                               Alexander S. Elson (D.C. Bar No.
                               1602459)
                               National Student Legal Defense
                               Network
                               1015 15th Street N.W., Suite 600
                               Washington, D.C. 20005
                               alex@defendstudents.org




                           9
